Attorney’s Docket Number: AA6126-US-D1-C1 111548
Filing Date: 10/26/2020
Claimed Priority Dates: 06/22/2020 (CON of 16/908,468 now PAT 10,854,732)
      12/30/2017 (DIV of 15/859,356 now PAT 10,727,313)
      11/30/2017 (PRO 62/593,149)
Applicants: Leib et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the application filed on 10/26/2020.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The application serial no. 17/080,713 filed on 10/26/2020 has been entered.  Pending in this Office Action are claims 1-20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1 and 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of U.S. Patent No. 10,727,313. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent, and is a broader statement of the invention for which the patent was granted.
Claims 1 and 6 of patent No. 10,727,313 anticipate claim 1 of the instant invention.
Claims 1 and 6-8 of patent No. 10,727,313 anticipate claim 4 of the instant invention.
Claims 1 and 6-8 of patent No. 10,727,313 anticipate claim 5 of the instant invention.

Claims 2-3 and 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of U.S. Patent No. 10,727,313 in view of Chen et al. (US2018/0350955).

Regarding Claim 2, Claims 1 and 6 of patent No. 10,727,313 disclose most aspects of the invention, but the P-type metal gate layer comprising titanium and nitrogen. Chen (see, e.g., Fig. 20B and Par. [0057]), on the other hand, and in the same field of endeavor, teaches that TiN is a known p-type metal for implementing work function layers.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed for have the P-type metal gate layer comprising titanium and nitrogen in the invention according to claims 1 and 6, because TiN is a suitable material for implementing a p-type work function layer, as suggested by Chen, and selecting a known material based on its suitability for its intended use would have been obvious to the skilled artisan. See, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding Claim 3, Claims 1 and 6 of patent No. 10,727,313 disclose most aspects of the invention, but the N-type metal gate layer comprising titanium and aluminum. Chen (see, e.g., Fig. 20B and Par. [0057]), on the other hand, and in the same field of endeavor, teaches that TiAl is a known n-type metal for implementing work function layers. Also, see comments stated above in Par. 12 with regards to Claim 2, which are considered repeated here, as applied to the TiAl material for the N-type metal gate layer.
Regarding Claim 6, Claims 1 and 6 of patent No. 10,727,313 disclose most aspects of the invention, but the gate dielectric comprising a layer comprising hafnium and oxygen. Chen (see, e.g., Fig. 10B and Par. [0039]-[0040]), on the other hand, and in the same field of endeavor, teaches that the gate dielectric over fin 210 comprises a high-k dielectric layer 1010 of HfO2 over an interfacial layer of silicon oxide. Also, see comments stated above in Par. 12 with regards to Claim 2, which are considered repeated here, as applied to the HfO2 material for the hafnium and oxygen layer of the gate dielectric.
Regarding Claim 7, Chen (see, e.g., Fig. 10B and Par. [0039]-[0040]) teaches that the gate dielectric further comprises an oxide layer (e.g., interfacial layer of silicon oxide) between the upper portion of semiconductor fin 210 and the layer 1010 comprising hafnium and oxygen, the oxide layer comprising silicon and oxygen.
Regarding Claim 8, Claims 1 and 6-8 of patent No. 10,727,313 disclose most aspects of the invention, but the claimed layers being respectively directly on each other. Chen (see, e.g., Fig. 20B and Par. [0057]), on the other hand, and in the same field of endeavor, teaches a metal gate stack arrangement, wherein a conductive layer 1110 is directly on a gate dielectric 1010/interfacial layer, a P-type metal gate layer 1510 is directly on the conductive layer, a N-type metal gate layer 1910 is directly on the P-type metal gate layer, and a conductive fill 2020 is directly on the N-type metal gate layer. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed for have the claimed arrangement of layers in the invention according to claims 1 and 6, because such arrangement is known in the semiconductor art for implementing a metal gate stack, as suggested by Chen, and implementing a metal gate stack according to a known arrangement of dielectric/WF/fill layers for its conventional use would have been a common sense choice by the skilled artisan. KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 9, Claims 1 and 6-8 of patent No. 10,727,313 in view of Chen teach most aspects of the invention, but the P-type metal gate layer comprising titanium and nitrogen, and the N-type metal gate layer comprising titanium and aluminum. Also, see comments stated above in Par. 11-13 with regards to Claims 2 and 3, which are considered repeated here.
Regarding Claim 10, Claims 1 and 6-8 of patent No. 10,727,313 in view of Chen teach that the conductive fill further comprises 0.1 to 2 atomic percent fluorine.
Regarding Claim 11, Claims 1 and 6 of patent No. 10,727,313 disclose most aspects of the invention, but the semiconductor substrate being a silicon semiconductor substrate. Chen (see, e.g., Fig. 1 and Par. [0014]), on the other hand, and in the same field of endeavor, teaches that silicon is a known semiconductor material for implementing a semiconductor substrate 102. Also, see comments stated above in Par. 12 with regards to Claim 2, which are considered repeated here, as applied to the silicon material for the semiconductor substrate.
Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,727,313 in view of Sell et al. (US2013/0213610).

Regarding Claim 12, Claims 1 and 6 of patent No. 10,727,313 disclose most aspects of the invention, including the claimed integrated circuit structure. However, the claims are silent about a board and a component coupled to the board, the component including the integrated circuit structure. Sell (see, e.g., Fig. 8 and Par. [0062]-[0068]), on the other hand and in the same field of endeavor, teaches integrating an IC structure (e.g., IC die) into a component 804, the component in turn coupled/mounted onto a board 802, to implement a computing device 800.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to integrate the IC structure disclosed by Claims 1 and 6 into a component coupled to a board, because it is known in the semiconductor art that such device architecture can be used to implement a computing device, as taught by Sell, and implementing a known computing device architecture for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 13, Sell (see, e.g., Fig. 8 and Par. [0063]) teaches a memory (e.g., DRAM or ROM) coupled to the board.
Regarding Claim 14, Sell (see, e.g., Fig. 8 and Par. [0064]) teaches a communication chip (e.g., communication chip 806) coupled to the board.
Regarding Claim 15, Sell (see, e.g., Fig. 8 and Par. [0063]) teaches a camera (e.g., camera) coupled to the board.
Regarding Claim 16, Sell (see, e.g., Fig. 8 and Par. [0063]) teaches a battery (e.g., battery) coupled to the board.
Regarding Claim 17, Sell (see, e.g., Fig. 8 and Par. [0063]) teaches an antenna (e.g., antenna) coupled to the board.
Regarding Claim 18, Sell (see, e.g., Fig. 8 and Par. [0065]) teaches that the component (e.g., processor 804) is a packaged integrated circuit die.
Regarding Claim 19, Sell (see, e.g., Fig. 8 and Par. [0065]) teaches that the component is selected from the group consisting of a processor, a communications chip, and a digital signal processor.
Regarding Claim 20, Sell (see, e.g., Fig. 8 and Par. [0068]) teaches that the computing device (e.g., 800) is selected from the group consisting of a mobile phone, a laptop, a desk top computer, a server, and a set-top box.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2018/0350955) in view of Lim et al. (US2017/0084711).

Regarding Claim 1, Chen (see, e.g., Figs. 20A-B and Par. [0057]) shows most aspects of the invention, including an integrated circuit structure, comprising:
- a semiconductor substrate (e.g., Si substrate 102) having a semiconductor fin protruding therefrom (e.g., fin 210A)
- a trench isolation layer (e.g., STI regions 108) on the semiconductor substrate around a lower portion of the semiconductor fin, wherein an upper portion of the semiconductor fin extends above the trench isolation layer
- a gate dielectric over the upper portion of the semiconductor fin (see, e.g., Par. [0039]-[0040]:  high-k dielectric layer 1010 over silicon oxide interfacial layer)
- a conductive layer (e.g., layer 1110 of TiN) over the gate dielectric
- a P-type metal gate layer (e.g., layer 1510 of TiN) over the conductive layer
- an N-type metal gate layer (e.g., layer 1910 of TiAl) over the P-type metal gate layer
- a conductive fill over the N-type metal gate layer (e.g., metal gate electrode 2020)
However, while Chen (see, e.g., Par. [0057]) discloses that layer 1110 is a conductive layer comprising titanium and nitrogen, he is silent about said layer also comprising oxygen. Lim (see, e.g., Par. [0138]), on the other hand and in the same field on endeavor, teaches that TiN or TiON are both suitable and equivalent materials for implementing a work function adjustment metal containing layer. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have either TiN or TiON as the material of the conductive layer in the structure of Chen, as suggested by Lim, because these are known in the semiconductor art as being equivalent conductive materials for implementing work function adjustment layer in metal gate stacks, and selecting among them would have been obvious to the skilled artisan. See In re KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007). Therefore, Chen in view of Lim teaches that the conductive layer comprises titanium, nitrogen and oxygen.
Regarding Claim 2, Chen (see, e.g., Par. [0057]) shows that the P-type metal gate layer comprises titanium and nitrogen (e.g., layer 1510 of TiN).
Regarding Claim 3, Chen (see, e.g., Par. [0057]) shows that the N-type metal gate layer comprises titanium and aluminum (e.g., layer 1910 of TiAl).
Regarding Claim 6, Chen (see, e.g., Par. [0039]) shows that the gate dielectric comprises a layer comprising hafnium and oxygen (e.g., high-k dielectric layer 1010 of HfO2).
Regarding Claim 7, Chen (see, e.g., Fig. 10B and Par. [0039]-[0040]) shows that the gate dielectric further comprises an oxide layer (e.g., interfacial layer of silicon oxide) between the upper portion of semiconductor fin (e.g., 210A) and the layer comprising hafnium and oxygen (e.g., 1010), the oxide layer comprising silicon and oxygen.
Regarding Claim 8, Chen (see, e.g., Figs. 20A-B and Par. [0057]) shows that the conductive layer (e.g., 1110) is directly on the gate dielectric, the P-type metal gate layer (e.g., 1510) is directly on the conductive layer, the N-type metal gate layer (e.g., 1910) is directly on the P-type metal gate layer, and the conductive fill (e.g., 2020) is directly on the N-type metal gate layer. Additionally, Lim teaches a TiON conductive layer.
Regarding Claim 11, Chen (see, e.g., Fig. 1 and Par. [0014]) shows that the semiconductor substrate is a silicon semiconductor substrate.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2018/0350955) in view of Lim et al. (US2017/0084711), and in further view of Sell et al. (US2013/0213610).

Regarding Claim 12, Chen in view of Lim disclose most aspects of the invention, including an integrated circuit structure as claimed. Also, see comments stated above in Par. 36-38 with regards to Claim 1, which are considered repeated here. 
However, Chen in view of Lim is silent about a computing device comprising a board, and a component coupled to the board, the component including the integrated circuit structure. Sell (see, e.g., Fig. 8 and Par. [0062]-[0068]), on the other hand and in the same field of endeavor, teaches integrating an IC structure (e.g., IC die) into a component 804, the component in turn coupled/mounted onto a board 802, to implement a computing device 800.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to integrate the IC structure of Chen in view of Lim into a component coupled to a board, because it is known in the semiconductor art that such device architecture can be used to implement a computing device, as taught by Sell, and implementing a known computing device architecture for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 13, Sell (see, e.g., Fig. 8 and Par. [0063]) teaches a memory (e.g., DRAM or ROM) coupled to the board.
Regarding Claim 14, Sell (see, e.g., Fig. 8 and Par. [0064]) teaches a communication chip (e.g., communication chip 806) coupled to the board.
Regarding Claim 15, Sell (see, e.g., Fig. 8 and Par. [0063]) teaches a camera (e.g., camera) coupled to the board.
Regarding Claim 16, Sell (see, e.g., Fig. 8 and Par. [0063]) teaches a battery (e.g., battery) coupled to the board.
Regarding Claim 17, Sell (see, e.g., Fig. 8 and Par. [0063]) teaches an antenna (e.g., antenna) coupled to the board.
Regarding Claim 18, Sell (see, e.g., Fig. 8 and Par. [0065]) teaches that the component (e.g., processor 804) is a packaged integrated circuit die.
Regarding Claim 19, Sell (see, e.g., Fig. 8 and Par. [0065]) teaches that the component is selected from the group consisting of a processor, a communications chip, and a digital signal processor.
Regarding Claim 20, Sell (see, e.g., Fig. 8 and Par. [0068]) teaches that the computing device (e.g., 800) is selected from the group consisting of a mobile phone, a laptop, a desk top computer, a server, and a set-top box.

Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2018/0350955) in view of Lim et al. (US2017/0084711), and in further view of Knisley et al. (US2017/0022609).

Regarding Claim 4, Chen (see, e.g., Par. [0055]: 2020) and Lim (see, e.g., Par. [0056]-[0060]: gap-fill metal layer) disclose a conductive fill comprising tungsten (W), thus inherently disclose tungsten with at least an atomic percentage value. However, Chen in view of Lim is silent about the particular atomic percentage of said tungsten, wherein the conductive fill comprises 95 or greater atomic percent tungsten. 
Knisley (see, e.g., Par. [0003], [0013]-[0014], and [0049]), on the other hand and in the related field of tungsten deposition, discloses that highly-pure tungsten (e.g., comprising greater than or equal to about 95 atomic percent tungsten) is sought in gate contact applications, to enable low resistivity. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the conductive fill comprising 95 or greater atomic percent tungsten in the structure of Chen in view of Lim, as taught by Knisley, to enable low gate contact resistivity.
Regarding Claim 5, while Knisley (see, e.g., Par. [0013],[0049]) teaches a highly-pure tungsten material comprising greater than or equal to about 95 atomic percent tungsten, wherein the sum of C, N, O and halogen atoms (i.e., impurities) is less than or equal to about 5 atomic percent of the tungsten-containing film, Chen in view of Lim in further view of Knisley does not show that the halogen atoms are fluorine in particular, at an atomic percentage of 0.1 to 2.
 However, the Halogen group is known to consist of only 5 elements (i.e., fluorine, chlorine, bromine, iodine, and astatine; See any Periodic table of Elements), thus providing a small and finite number of readily known and predictable species to choose from within the Halogen genus. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have fluorine as the halogen element in the structure of Chen in view of Lim in further view of Knisley, because fluorine is known in the semiconductor art to be one of the five possible elements of the Halogen group, and selecting among them would have been obvious to try by the skilled artisan. KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Additionally, regarding the particular atomic percentage of fluorine claimed, i.e., 0.1 to 2 atomic percentage of fluorine, it is noted that the specification fails to provide teachings about the criticality of having the claimed atomic percentage, and the courts have held that differences in variables will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variables are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the claimed atomic percentage of fluorine, and since Chen in view of Lim in further view of Knisley discloses at least an atomic percentage known in the art, it would have been obvious to one of ordinary skill in the art to use the claimed atomic percentage of fluorine in the structure of Chen in view of Lim in further view of Knisley.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed variable or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen variable recited in a claim, the applicant must show that the chosen variable is critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1939 (Fed. Cir. 1990).
Regarding Claim 9, Chen (see, e.g., Par. [0057]) shows that the P-type metal gate layer comprises titanium and nitrogen (e.g., layer 1510 of TiN), and that the N-type metal gate layer comprises titanium and aluminum (e.g., layer 1910 of TiAl). However, Chen in view of Lim is silent about the particular atomic percentage of said tungsten, wherein the conductive fill comprises 95 or greater atomic percent tungsten. Also, see comments stated above in Par. 59-60 with regards to Claim 4, which are considered repeated here.
Regarding Claim 10, see comments stated above in Par. 61-66 with regards to Claim 5, which are considered repeated here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814